DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 20 are entitled to a priority date of August 20, 2020. 


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to incorporate first and second compression chamber oil supplies having stages in which the oil supply overlaps and stages in which the oil supply does not overlap. 


Specification

The disclosure is objected to because of the following informalities: 

Page 4, Lines 6 – 7: the statement that “The first period of time is longer than the first period of time” needs to be addressed. See 112b rejection below. 

Appropriate correction is required.


Claim Objections

Claim 11 is objected to because of the following informalities:    

Claim 11, Line 4: competed should be corrected to completed. 

Appropriate correction is required.


Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Similarly, an application may include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

The following Claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claim 20: first and second pressure reducing member  - read as “a member (generic placeholder) for reducing pressure (function)…” – see Paragraphs 196, 205 of PGPub. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, last line recites the first period of time being longer than the first period of time. A period of time cannot be longer than itself. This is clearly a typo. However, even when read in light of the specification, it is unclear which embodiment applicant seeks to protect via the language of Claim 1. Looking at Figure 15a, applicant discloses an embodiment in which the first period of time (the overlapping) is longer than the second period of time (see Figure 15a where Ao1 and Ao2 are longer than the non-Ao1 and non-Ao2 stages). In Figure 15b, applicant discloses an embodiment in which the second period of time is longer than the first period of time (see Figure 15b, Ao1 and Ao2 are shorter than the non-Ao1 and non-Ao2 stages). Finally, in Figure 15c, applicant discloses an embodiment in which there is no overlap at all. Given that Claim 1 requires both an overlap stage and a non-overlap stage, one of ordinary skill would not interpret the claims to cover embodiment 15c. For the purpose of applying art, Claim 1 will be interpreted as either requiring the first period of time being longer than the second period of time, or vice versa. Note that it would be an unreasonable interpretation for the first period of time to be zero, and any argument on behalf of such an interpretation would constitute a change in scope of the claimed invention.

Claim 2 recites the first outlet and the second outlet are located at portions of the orbiting end plate that restrict the first oil supply stage from overlapping the second oil supply stage. It is unclear how to interpret the term “restrict” since no guidance is provided in the specification (the term is only used in the claim and in the specification once that is a verbatim copy of the claim). If the term were to be interpreted as “completely prevent”, then this would be incompatible with Claim 1, which requires a first period of time in which overlap exists. 

Claim 8 recites the second oil supply stage starts at an end of the first oil supply stage, and the first oil supply stage starts at a preset interval from an end of the second oil supply stage. This language is only compatible with the embodiment of Figure 15c. Since Claim 1 requires an overlap period, this language of Claim 8 is incompatible with that of Claim 1. 

Claim 9 is rejected by virtue of its dependence on Claim 8. 

Claims 10 – 13 are rejected by virtue of their dependence on Claim 2. 

All other claims are rejected by virtue of their dependence on Claim 1. 


Allowable Subject Matter

Claims 1 – 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Jeong (KR 20100017006) discloses a scroll compressor (Figures 1 – 5) comprising: a casing (casing 10); a driving motor (drive motor 30) provided in the casing; a fixed scroll (fixed scroll 40) disposed at a side of the driving motor, the fixed scroll including a fixed end plate (end plate 41) and a fixed wrap (wrap 42) positioned at the fixed end plate; an orbiting scroll (revolving scroll 50) including (i) an orbiting end plate (end plate 51) facing the fixed end plate, and (ii) an orbiting wrap (wrap 52) positioned at the orbiting end plate and configured to be engaged with the fixed wrap to define a first compression chamber (compression chamber P) and a second compression chamber (unlabeled but see Figure 5d for compression chamber other than P between wrap 52 and hole 54c); a first compression chamber oil supply hole (hole 54b) that is defined at the orbiting end plate and configured to be in fluid communication with the first compression chamber (as seen in Figures 5); and a second compression chamber oil supply hole (hole 54c) that is defined at the orbiting end plate and configured to be in fluid communication with the second compression chamber (as seen in Figures 5), wherein the first compression chamber oil supply hole is configured to be opened toward the first compression chamber during a first oil supply stage (see stages in Figure 5b, 5c, and 5d, where hole 54b is open to the compression chamber), wherein the second compression chamber oil supply hole is configured to be opened toward the second compression chamber during a second oil supply stage (see stage in Figure 5a, where hole 54c is open to the compression chamber). However, as per Figures 5, there is no overlap of the first and second oil supply stages, and modification yield such overlap while also achieving non-overlap, and having one of the time periods be longer than the other would not have been obvious without improper hindsight reasoning. 

Kangwook (KR 20190131838) cited by the EPO appears to teach first and second oil supply holes (H1) and (H2). However, Paragraph 107 clearly states that “H1 represents the conventional positioning position of the refueling hole, and H2 represents the positioning position of the refueling hole according to the present invention”. In other words, there is no embodiment with two different oil supply stages – the figures are just showing the conventional and inventive features on the same diagram for comparative purposes. 

Choi (KR 20180138479) does not appear to teach two oil supply holes in the orbiting scroll and is silent as to any overlapping.

Takeda (US 2013/0216416 and US 2014/0234148) teaches oil paths (41a) and (41b) to internal and external line side compression rooms (2a) and (2b), respectively. However, Takeda also explicitly shows no overlap in the time in which these two paths communicate with their respective compression rooms (see Figures 7, 8 in ‘416 patent and Figures 5 – 8 and 10 in ‘148 patent). 

Utter (US 5212964) teaches oil supply holes (202-3), but there is no disclosure these supply different compression chambers, nor is there discussion of overlapping and non-overlapping time periods.  


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Monday, April 18, 2022